DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 7/27/2022 are as follows: 
Claims 1-105 and 107 are cancelled by the applicant;
Claims 108-121 are newly added;
Claims 106 and 108-121 are pending and are being examined.

Specification
The amended abstract was received on 7/27/2022 and is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Functional Elements” in claim 106 (interpreted as a panel that has two sides with two different reflectivity, and equivalents. See paragraph 63 of applicant’s disclosure);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 106, 108, and 115-117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebert (US4212289, as previously cited).
Re Claim 106. Hebert teaches an apparatus for modulating the impact of electromagnetic irradiance on an inner shell of a predominantly enclosed space (Figures 1-7), comprising:
a plurality of functional elements (36) configured to be positioned exterior relative to an inner shell of a predominantly enclosed space (Figures 1-3 and 6), 
wherein an outside facing surface of each of said functional elements comprises a plurality of populations of nano- and/or micro particles and/or cavities, a first population of said plurality of populations comprising a property that is distinct relative to a second population of said plurality of distinct populations (Figures 1-7; Column 5 lines 25-52, Column 7 lines 17-45, Column 8 lines 7-37; The shutters are pivotable such that one side is switchable between inside facing and outside facing. Further, Hebert teaches coating one side with a lighter color and another side with a darker color, thereby forming two surfaces with distinct populations. Additionally or alternatively, the outside facing surface will have different levels of “nano” particles or cavities due to manufacturing tolerances, thereby also creating the distinct populations. The examiner notes that the limitation of “populations of nano- and/or micro particles and/or cavities, a first population of said plurality of populations comprising a property that is distinct relative to a second population of said plurality of distinct populations” is very broad that reads on numerous different interpretations and essentially amounts to anything. The applicant is encouraged to be more specific in what they mean by this limitation).
Re Claim 108. Hebert teaches the first population comprises one or more of distinct size distributions, shape distributions, chemical compositions, crystal structures, and crystallinity distributions, relative to the second population (Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).  
Re Claim 115. Hebert teaches said predominantly closed space is a predominantly enclosed space within a building (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).  
Re Claim 116. Hebert teaches further comprising the inner shell (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).  
Re Claim 117. Hebert teaches a thickness of said functional elements is equal to or smaller than a thickness of said inner shell (Hebert Figure 2 illustrates the shutters 36 are thinner than the wall).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 109-114 and 118-121 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US4212289, as previously cited) in view of Van De Wall (US9331630B2).
Re Claim 109. Hebert teaches the outside facing surface of each of said functional elements has higher reflectivity (Figures 1-7; Column 5 lines 25-52, Column 7 lines 17-45, Column 8 lines 7-37) but fails to specifically teach the outside facing surface of each of said functional elements has higher reflectivity in the visible (VIS) wavelength range and near infrared (NIR) wavelength range relative to the mid-infrared (MIR) wavelength range.  
However, Van De Wall teaches outside facing surface of each of said functional elements has higher reflectivity in the visible (VIS) wavelength range and near infrared (NIR) wavelength range relative to the mid-infrared (MIR) wavelength range (Figures 1-8; Column 2 lines 23-41).
Therefore, in view of Van De Wall’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the outside facing surface of each of said functional elements of Hebert to have higher reflectivity in the visible (VIS) wavelength range and near infrared (NIR) wavelength range relative to the mid-infrared (MIR) wavelength range in order to better reflect radiation from the sun.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the material for the outside surface of the functional elements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re Claim 110. Hebert teaches an inside facing surface of each of said functional elements has higher reflectivity (Figures 1-7; Column 5 lines 25-52, Column 7 lines 17-45, Column 8 lines 7-37) but fails to specifically teach an inside facing surface of each of said functional elements has higher reflectivity in the NIR wavelength range and MIR wavelength range relative to the VIS wavelength range.
However, Van De Wall teaches an inside facing surface of each of said functional elements has higher reflectivity in the NIR wavelength range and MIR wavelength range relative to the VIS wavelength range (Figures 1-8; Column 2 lines 23-41 and 55-63).
Therefore, in view of Van De Wall’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form an inside facing surface of each of the functional elements of Hebert to have higher reflectivity in the NIR wavelength range and MIR wavelength range relative to the VIS wavelength range in order to better reflect radiation from the sun.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the material for the inside surface of the functional elements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re Claim 111. Hebert teaches a plurality of support elements (Hebert 30) configured to mount the plurality of functional elements to an outside facing of the inner shell, the plurality of support elements comprising a size and or thermal conductivity that is smaller relative to the size and or thermal conductivity of the functional element, to reduce thermal conductivity between the functional elements and the inner shell (Hebert Figures 1-2 illustrate the hinges 30, which are smaller than the shutters 36; Column 5 lines 31-65).  
Re Claim 112. Hebert teaches each of the plurality of functional elements comprises a plurality of adjacently stacked layers (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).  
Re Claim 113. Hebert teaches at least one layer of the plurality of adjacently stacked layers comprises the plurality of populations of nano- and/or micro particles and/or cavities (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).  
Re Claim 114. Hebert teaches the plurality of adjacently stacked layers are parallel with respect to each other (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).  
Re Claim 118. Hebert teaches the inner shell (Figures 1-7) but fails to specifically teach outside facing surfaces of said inner shell have higher emissivity in the NIR wavelength range and MIR wavelength range relative to the VIS wavelength range.
However, Van De Wall teaches outside facing surfaces of said inner shell have higher emissivity in the NIR wavelength range and MIR wavelength range relative to the VIS wavelength range (Figures 1-8; Column 2 lines 23-41 and 55-63, Column 3 lines 8-15).  
Therefore, in view of Van De Wall’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the outside facing surfaces of said inner shell of Hebert to have higher emissivity in the NIR wavelength range and MIR wavelength range relative to the VIS wavelength range in order to better reflect radiation from the sun.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the material of the outside surface of the inner shell of Van De Wall, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re Claim 119. Hebert teaches said functional elements are spatially adjustable (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).  
Re Claim 120. Hebert teaches an electronic controller (Hebert 54) configured to adjust the spatial position of said functional elements (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68; Column 6 lines 49-51 teaches the positioning can be achieved with an electric motor driven drive).  The examiner takes Office Notice that an electric motor driven drive can be regulated by an electronic controller.  The implementation of an electronic controller to control an electric motor is within the scope of one of ordinary skill and would not require any undue experimentation to implement such a control.  Therefore, the use of an electronic controller is well-known and understood in the art.  
Re Claim 121. Hebert teaches the controller is configured to adjust the spatial position of the functional elements to change the amount of the outside facing surface which is exposed to a radiation source (Hebert Figures 1-7; Column 5 lines 25-65, Column 6 lines 32-65, Column 7 lines 1 to Column 8 line 68).   

Response to Arguments
Applicant’s arguments with respect to claims 106 and 108-121 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763